IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE         §
PETITION OF MILTON E. TAYLOR § No. 488, 2015
FOR A WRIT OF MANDAMUS       §


                              Submitted: June 15, 2016
                              Decided:   June 22, 2016


Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en banc.


Upon the Petition for a Writ of Mandamus. GRANTED.


Herbert W. Mondros, Esquire, Margolis Edelstein, Wilmington, Delaware, for
Petitioner Milton E. Taylor.


Elizabeth R. McFarlan, Esquire, Department of Justice, Wilmington, Delaware, for
Respondent State of Delaware.




SEITZ, Justice:
                                     I. INTRODUCTION

         Milton Taylor was sentenced to death in 2001. His pending petition requests

this Court to issue a writ of mandamus directing the Superior Court to docket his

second motion for postconviction relief under Superior Court Criminal Rule 61.

The State concedes that the writ should be issued. After careful consideration, we

hold that the Superior Court erroneously concluded that it lacked jurisdiction to act

in Taylor’s case because of a stay of execution order entered by the United States

District Court for the District of Delaware (“the District Court”).         Under the

circumstances, we shall issue the writ directing the Superior Court to vacate its

November 2014 order, refusing to docket Taylor’s second postconviction motion.

Taylor should be allowed to file his Rule 61 motion without any preconditions

related to the federal court proceedings.

                      II. FACTS AND PROCEDURAL HISTORY

         A Superior Court jury found Taylor guilty in March 2001 of Murder in the

First Degree. By a vote of 10-2, the jury recommended that Taylor be sentenced to

death. On July 5, 2001, the Superior Court accepted the jury’s recommendation

and imposed a death sentence.              This Court affirmed Taylor’s conviction and

sentence on direct appeal.1           In March 2006, Taylor filed his first motion for




1
Taylor v. State, 822 A.2d 1052 (Del. 2003).
                                                  2
postconviction relief under Rule 61. The Superior Court denied that motion,2 and

we affirmed.3 After the Superior Court set a new execution date, Taylor filed a

motion in the District Court requesting to stay his execution so he could pursue

federal habeas corpus relief. The District Court granted Taylor’s motion for a stay

of execution on February 10, 2012.4 After he filed an amended petition for habeas

corpus in the District Court, Taylor requested to stay the federal habeas

proceedings and to return to state court to exhaust his claims. The District Court

granted that motion to stay the federal proceedings on April 14, 2014.5

       In November 2014, Taylor attempted to file his second motion for

postconviction relief in the Superior Court. The brief in support of his motion was

182 pages long. The Superior Court rejected the filing, noting that “[a]s far as the

court knows, this case is pending in the federal district court and this court does not

have authority to consider it further.”6 The Superior Court informed the parties

that it would not undertake further review of Taylor’s case “until the State submits

an order lifting the stay[,]”7 and that upon the lifting of the stay, the Superior Court

would impose a new sentencing order. Only then would Taylor be permitted to file


2
  State v. Taylor, 2010 WL 3511272 (Del. Super. Aug. 6, 2010).
3
Taylor v. State, 32 A.3d 374 (Del. 2011).
4
Taylor v. Danberg, C.A. No. 11-1251 (D. Del. Feb. 10, 2012).
5
  The State appealed the District Court’s 2014 stay order to the United States Court of Appeals
for the Third Circuit. That appeal, along with Taylor’s motion to dismiss the appeal, remains
pending before the Third Circuit in Taylor v. Comm’r Dep’t of Corr., No. 14-9000 (3d Cir.).
6
  State v. Taylor, Cr. ID 0003016874 (Del. Super. Nov. 26, 2014).
7
  Id.
                                              3
his motion for postconviction relief, limited to 50 pages. The Superior Court

ordered the Prothonotary to reject any filing that was in derogation of the court’s

order.

         Taylor appealed that order to this Court. We issued a notice to Taylor to

show cause why the appeal should not be dismissed based on the Court’s lack of

jurisdiction to hear an interlocutory appeal in a criminal matter. Both parties

responded and filed supplemental memoranda as directed by the Court.

Ultimately, we concluded that the Superior Court’s order rejecting Taylor’s second

Rule 61 petition for filing was neither final nor interlocutory because no

proceeding had ever begun in the Superior Court.8 We concluded that the proper

course of action to challenge the Superior Court’s refusal to docket the motion was

through the extraordinary writ process.

         Taylor filed the current petition for an extraordinary writ on September 9,

2015. He argues that a writ of mandamus must be issued because, by refusing to

docket his motion, the Superior Court arbitrarily failed to perform a duty that it

owed to him, and Taylor has no other adequate legal remedy. The State agrees that

the Superior Court erred by placing conditions precedent, which were unrelated to

form, upon the docketing of Taylor’s Rule 61 motion. The State asserts that a writ

of mandamus should be issued directing the Superior Court to vacate its November


8
Taylor v. State, 2015 WL 5076795, at *1 (Del. Aug. 26, 2015).
                                                 4
2014 order and to allow Taylor to file a new, conforming Rule 61 motion without

any conditions related to the District Court’s consideration of Taylor’s federal

habeas petition.

                                      III. ANALYSIS

       The Delaware Constitution confers original jurisdiction upon this Court to

issue extraordinary writs.9 A writ of mandamus is a command to compel a trial

court to perform an official, legal duty.10 As a condition precedent to the issuance

of a writ of mandamus, the petitioner must demonstrate that: (1) he has a clear

right to the performance of a duty; (2) no other adequate legal remedy is available;

and (3) the trial court has arbitrarily failed or refused to perform its duty.11 Absent

a clear showing of an arbitrary refusal to act, this Court will not issue a writ of

mandamus to compel the trial court to perform a discretionary act or to decide a

matter in a particular way.12

       In this case, the parties both assert that the Superior Court erred when it

concluded that the District Court’s 2012 stay of execution order divested the state

court of jurisdiction in Taylor’s case. We agree with that assertion. The District

Court’s February 10, 2012 order stayed Taylor’s execution date and did nothing

more than that. The Superior Court thus had jurisdiction to accept Taylor’s second

9
  Del. Const. art. IV, § 11(5).
10
   In re Brookins, 736 A.2d 204, 206 (Del. 1999).
11
   Id.
12
   In re Bordley, 545 A.2d 619, 620 (Del. 1988).
                                               5
Rule 61 motion.           The Superior Court also had no discretion, under the

circumstances of this case, to direct the Prothonotary to refuse to docket Taylor’s

Rule 61 motion until the State “submit[ted] an order lifting the stay”13 or for any

reasons that were unrelated to the procedural requirements of Rule 61(b).14

        Rule 61 sets forth the exclusive remedy for an inmate seeking to overturn a

conviction or death sentence after the judgment has become final.15 Although Rule

61 authorizes the Prothonotary to refuse to docket a motion that fails to conform to

the procedural requirements of Rule 61(b),16 a defendant has the right to have a

conforming motion docketed, reviewed, and decided by the Superior Court in a

timely manner.17

       We thus conclude that Taylor has established a clear right to file a Rule 61

motion in this case, and that the Superior Court arbitrarily refused to perform its

duty when it failed to docket Taylor’s motion. Accordingly, a writ of mandamus

directing the Superior Court to vacate its November 2014 order is appropriate

under these unique circumstances. We note, however, that our issuance of the writ

13
   State v. Taylor, Cr. ID 0003016874, ¶ 3 (Del. Super. Nov. 26, 2014).
14
   See Super. Ct. Crim. R. 61(b). Rule 61(b) sets forth certain requirements regarding the format,
timing, and location for filing a Rule 61 motion. Rule 61(c)(1) provides that the Prothonotary
shall return a motion that does not comply with Rule 61(b), if a judge so directs, with the reasons
for the return. Rule 61(c)(2) states, in part, “Upon receipt of a motion that appears on its face to
comply with subdivision (b) of this rule, the prothonotary shall accept the motion and enter it on
the docket in the proceeding in which the judgment under attack was entered.” Id. R. 61(c)(2)
(emphasis added).
15
   Del. Super. Ct. Crim. R. 61(a)(2).
16
   Del. Super. Ct. Crim. R. 61(c)(1).
17
   Del. Super. Ct. Crim. R. 61(c)(2); Brookins v. State, 736 A.2d at 207.
                                                 6
does not mean that Taylor has an unqualified right to file the 182-page brief that he

attempted to file in support of his motion. The Superior Court has discretion to set

reasonable page limits and deadlines for briefing Rule 61 motions.18 The parties

may seek the Superior Court’s leave to extend those limitations as the

circumstances warrant.

                                      IV. CONCLUSION

          The writ of mandamus is GRANTED. The Superior Court is directed to

vacate its order dated November 26, 2014.




18
     Gattis v. State, 955 A.2d 1276, 1286 (Del. 2008).
                                                  7